Citation Nr: 0729818	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-41 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for uncontrollable nerve 
twitches, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and two additional witnesses


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying service connection for uncontrollable nerve twitches, 
including as due to exposure to herbicide agents.  

In the course of appeal, in January 2006, the veteran 
testified before a Hearing Officer at the RO.  A transcript 
of that hearing is contained in the claims folder.



FINDINGS OF FACT

1.  Uncontrollable nerve twitches were not present in service 
or within the first post-service year, and are otherwise not 
causally related to service.

2.  No cognizable evidence has been presented supporting a 
causal link between herbicide agent exposure in service and 
development of uncontrollable nerve twitches years later.  



CONCLUSION OF LAW

An uncontrollable nerve twitch disorder was not incurred in 
or aggravated by service, may not be presumed to have been 
incurred in service, and was not caused, and may not be 
presumed to have been caused, by herbicide agent exposure in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, VCAA notice for the veteran's 
claim for uncontrollable nerve twitches including based on 
herbicide agent exposure, was issued in a letter in October  
2003, prior to the appealed February 2004 rating decision 
denying the claim, as well as by further letters issued in 
October  2004 and January 2005.  Even if VCAA notice is not 
complete until after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, 
as in a statement of the case (SOC) or supplemental statement 
of the case (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).
 
The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the October 2003 letter, the RO informed the veteran of 
its duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  The 
October 2003 letter informed of basis of direct service 
connection - based on showing that the condition existed from 
service to the present time.  38 C.F.R. § 3.303(b).  In 
addition, the March 2004 and January 2005 notice letters also 
informed the veteran of direct and presumptive bases of the 
claim, including based on herbicide agent exposure.  
38 C.F.R. § 3.303, 3.307, 3.309.  The claim was thereafter 
afforded de novo review as reflected in a November 2004 SOC 
and a May 2006 SSOC.

Also by these VCAA notice letters, the veteran was requested 
to submit any evidence he might have, in furtherance of his 
claims.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  

Further, the letters requested that the veteran advise of any 
VA and/or private medical sources of evidence pertinent to 
his claim, and to provide necessary authorization to obtain 
those records.  They also requested evidence and information 
about treatment after service, in support of the claims.
 
VA and service medical records have been obtained and 
associated with the claims folders.  The veteran has not 
indicated the presence of additional medical records 
pertinent to his claim.  The veteran was adequately informed 
of the importance of obtaining all relevant records.  In this 
regard, the Board notes that the duty to assist in the 
development and adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a veteran (appellant) wishes help, he cannot passively wait 
for it in those circumstances [where his input is crucial for 
obtaining that assistance]."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) recon. denied, 1 Vet. App. 406 (1991) (per 
curiam).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).


The veteran and his authorized representative were afforded 
appropriate opportunity to address the claims, and did so by 
written submissions, as well as by a Decision Review Officer 
(DRO) hearing in January 2006, following which the May 2006 
SSOC, prepared by the DRO, was issued.  There is no 
indication that the veteran expressed a further desire to 
address his claims which has not been fulfilled.  

The Board must consider whether a VA examination is warranted 
to address the veteran's claimed depression and bilateral pes 
planus.  The Court of Appeals for Veterans Claims, in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), recognized in 
38 C.F.R. § 3.159(c)(4) a three-pronged test for ascertaining 
whether a VA examination is warranted to address a claim for 
service connection.  The regulation provides, in pertinent 
part:

(i) . . . A medical examination or medical opinion 
is necessary if the information and evidence of 
record does not contain sufficient competent 
medical evidence to decide the claim, but:

(A)  Contains competent lay or medical 
evidence of a current diagnosed 
disability or persistent or recurrent 
symptoms of disability;
(B)  Establishes that the veteran 
suffered an event, injury or disease in 
service, or has a disease or symptoms of 
a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during 
an applicable presumptive period 
provided the claimant has the required 
service or triggering event to qualify 
for that presumption; and
(C)  Indicates that the claimed 
disability or symptoms may be associated 
with the established event, injury, or 
disease in service or with another 
service-connected disability.

(ii)  Paragraph (4)(i)(C) could be satisfied by 
competent evidence showing post-service treatment 
for a condition, or other possible association with 
military service.  . . . 

38 C.F.R. § 3.159(c)(4) (2007).

The Board here finds that the second prong, that the veteran 
"[e]stablishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting 
during an applicable presumptive period," is not met in this 
case for the claimed uncontrollable nerve twitches.  Hence, a 
VA examination is not warranted.  38 C.F.R. § 3.159(c)(4).  
As discussed below, the service medical records and post-
service records do not show that the veteran's claimed 
uncontrollable nerve twitches were present in service or for 
years after service (and hence not within the one-year 
presumptive period for neurological disorders).  38 C.F.R. 
§§ 3.303, 3.309.  Also as discussed below, uncontrollable 
nerve twitches are not presumptively service connected based 
on herbicide agent exposure in service, and, although the 
veteran may present cognizable (medical) evidence of a causal 
link to service based on herbicide agent exposure in service, 
VA will not afford him a VA examination to meet that burden, 
in the absence of cognizable evidence of such a causal link 
to service.  Brock v. Brown, 10 Vet. App. 155, 162 (1997), 
vacated on other grounds (Fed. Cir. Dec. 15, 2000); Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

By the November 2004 SOC and the May 2006 SSOC, the veteran 
was informed of evidence obtained in furtherance of his claim 
and evidence that may yet further his claim.  These "post-
decisional" documents issued subsequent to the issued VCAA 
notice letters meet the requirements for adequate VCAA 
notice.  Mayfield v. Nicholson, supra.  Moreover, the 
claimant has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.


In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claims 
for compensation are being denied, any such issues are moot.  
Moreover, the veteran, in a statement in support of claim 
dated in June 2006, expressly acknowledged receipt of a 
letter from the RO in reference to the Dingess decision.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Claim for Service Connection for Uncontrollable Nerve 
Twitches,
Including Based on Herbicide Agent Exposure 

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as opposed 
to merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
Certain diseases, such as neurological disorders, may be 
subject to service connection based on presumed incurrence in 
service if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For purposes of establishing service connection for a 
disability or death resulting from exposure to Agent Orange, 
a veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 
3.307(a).  The specified diseases which have been listed 
therein include chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, 

prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  Moreover, the 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 C.F.R. § 3.307(a)(6)(ii).

Thus, service connection may be presumed for residuals of 
herbicide agent exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
See Brock v. Brown, 10 Vet. App. at 162.  In addition, the 
U.S. Court of Appeals for the Federal Circuit has determined 
that a veteran is not precluded from establishing service 
connection for a non-presumptive disease, with proof of 
actual direct causation by service.  See Combee v. Brown, 34 
F.3d at 1042.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of lay-observable disability or symptoms of 
disability.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Here, the veteran contends that he developed uncontrollable 
nerve twitches of the arms and legs due to herbicide agent 
exposure while in service in Vietnam.  Because the veteran's 
service in Vietnam during the Vietnam Era meets applicable 
criteria, his exposure to herbicide agents is presumed.  38 
C.F.R. § 3.307(a)(6).  However, because the claimed 
uncontrollable nerve twitches are not recognized as a 
disorder for which there is a presumption of service 
connection based on herbicide agent exposure, service 
connection cannot be granted on that presumptive basis.  
38 C.F.R. § 3.309(e).  The veteran has also presented no 
cognizable (medical) evidence to establish that his herbicide 
agent exposure in Vietnam caused his claimed uncontrollable 
nerve twitches.  That causation would not be subject to lay 
knowledge, and the veteran has not established that he has 
any relevant medical expertise; hence, the veteran's opinions 
regarding herbicide agent exposure in Vietnam causing his 
uncontrollable nerve twitches are not cognizable to support 
his claim.  See Espiritu; Jandreau, supra.  

Nerve twitches of the arms or legs were also not shown in 
service, and have not been shown to be etiologically related 
to service by any medical opinion evidence, and have not been 
shown by any corroborating evidence to have been present for 
years post service.  Accordingly, the preponderance of the 
evidence is against the claim on a direct based, to include 
based on development in service or continuity of 
symptomatology from service to the present.  38 C.F.R. 
§ 3.303.  The condition was also not shown to be present in 
medical or other corroborating records within the first post-
service year, and hence the preponderance of the evidence is 
against the claim on a first-year-post-service presumptive 
basis.  38 C.F.R. §§ 3.307, 3.309.

Although the veteran is qualified to address the presence of 
disability discernable to lay observation (and nerve twitches 
as reported by the veteran are certainly discernable by him), 
the veteran has not alleged that he had his claimed nerve 
twitches in service, or for a number of years after service.  
Rather, as noted, he contends that his current nerve twitches 
are due to his herbicide agent exposure in service.  

Because the preponderance of the evidence is against the 
claim for service connection for uncontrollable nerve 
twitches, either based on herbicide agent exposure or 
otherwise on a direct or presumptive basis, the benefit of 
the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for uncontrollable nerve twitches is 
denied. 



__________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


